Cite as: 556 U. S. ____ (2009)                 1

                        ALITO, J. dissenting

SUPREME COURT OF THE UNITED STATES
        JOSEPH R. GROOMS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT

             No. 07–9086. Decided May 18, 2009 

   The motion of petitioner for leave to proceed in forma
pauperis and the petition for writ of certiorari are granted.
The judgment is vacated and the case is remanded to the
United States Court of Appeals for the Eighth Circuit for
further consideration in light of Arizona v. Gant, 556 U. S.
___ (2009).
   JUSTICE ALITO, dissenting.
   In Arizona v. Gant, 556 U. S. ___ (2009), the Court held
that a law enforcement officer who arrests a vehicle occupant
may search the vehicle if the officer has reason to believe the
vehicle contains evidence of the crime of arrest. Id., at ___
(slip op., at 18). The Court took this test from JUSTICE
SCALIA’s separate opinion in Thornton v. United States, 541
U. S. 615, 632 (2004) (opinion concurring in judgment), but
did not provide an independent explanation of the basis for
or the scope of this rule. As I observed in dissent, 556 U. S.,
at ___ (slip op., at 10), this test creates a host of uncertain
ties, and this case illustrates one of the problems.
   The petitioner in this case, after arguing with a bouncer
in a bar, threatened to retrieve a gun and return to the
bar. The bar called the police, who found petitioner in his
car near the bar and arrested him on warrants for a mov
ing violation and failing to secure a load. A search of
petitioner’s car disclosed a gun. Under these circum
stances the arresting officers did not have reason to be
lieve that the car contained evidence of the offenses for
which petitioner was arrested, but it is arguable that the
officers had probable cause to arrest petitioner for violat
ing Mo. Rev. Stat. §574.115 (Supp. 2008) (making a terror
istic threat).* If an arrest for making a terroristic threat
——————
 * This provision provides in relevant part that “[a] person commits
2                    GROOMS v. UNITED STATES

                           ALITO, J., dissenting

would have been lawful, this case presents the question
whether, when a defendant is arrested pursuant to a
warrant, a Gant evidence-gathering search may be con
ducted only when there is reason to believe that the vehi
cle contains evidence of the offense for which the warrant
was issued or whether it is also permissible to search the
vehicle for evidence of other offenses for which a war
rantless arrest could have been made. This question may
be of some importance because, prior to Gant, an officer
who made an arrest pursuant to a warrant had little
reason to inventory the applicable criminal code at the
scene of the arrest in order to determine whether a war
rantless arrest for another offense would also be justified.
  In this case, however, uncertainty as to whether the
officers had probable cause to arrest under §574.115
makes review at this time premature.




——————
the crime of making a terrorist threat if such person communicates a
threat to cause an incident or condition involving danger to life. . .[w]ith
criminal negligence with regard to the risk of causing the evacuation
. . . or closure of any portion of a building. . . ” It is at least arguable
that petitioner was negligent with regard to the possibility that the bar
would respond to his threat by closing or evacuating its facility in whole
or in part.